Citation Nr: 1454514	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from December 18, 2008 to August 10, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1968 to June 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2009 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This case involves a long and potentially confusing procedural history; therefore, additional procedural explanation is required.  In December 2008, the Veteran filed an initial claim for service connection for diabetes mellitus type II.  In a March 2009 rating decision, the RO granted service connection for diabetes mellitus type II assigning a 20 percent disability rating effective December 18, 2008 (the date of claim).  In a July 2009 rating decision, prior to the December 2008 rating decision becoming final, the RO, in pertinent part, readjudicated and continued the 20 percent disability rating for the service-connected diabetes mellitus type II as well as denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

The July 2009 rating decision noted that the issue of entitlement to a TDIU was not addressed because the Veteran indicated that he retired from his job due to a heart disorder (service connection was later granted for coronary artery disease, status post myocardial infarction, coronary angioplasty, and coronary stenting, pursuant to a November 2010 rating decision), the Veteran was not service connected for a heart disorder, and there was no indication that the service-connected disabilities would prevent him from obtaining gainful employment.  A claim for a TDIU is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of entitlement to a TDIU was reasonably raised in connection with the diabetes mellitus claim (received by VA on December 18, 2008) and was originally adjudicated in the July 2009 rating decision.  

In August 2009, within one year of the rating decision, the Veteran sent VA a letter specifically addressing some conclusions drawn by the RO in the July 2009 rating decision.  Based on a liberal interpretation of the Veteran's August 2009 written statement to VA, the Board finds it to have been a timely notice of disagreement to the July 2009 rating decision to the extent that it denied service connection for bilateral upper and lower extremity peripheral neuropathy (later granted in a February 2010 rating decision) and entitlement to a TDIU.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).

In an April 2011 rating decision, the RO readjudicated and continued the denial of a TDIU.  In an April 2011 written statement, the Veteran continued to express his disagreement with the denial of a TDIU and a statement of the case was issued in August 2012.  In an August 2012 substantive appeal (VA Form 9), the Veteran perfected the appeal.  In this case, none of the above described rating decisions became final.  Rather the period on appeal with regard to TDIU runs to the Veteran's initial claim of service connection for diabetes mellitus type II, i.e., December 18, 2008, because that is when the Veteran's claim for a TDIU was constructively received by VA.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, may be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).  

Finally, pursuant to a September 2012 rating decision, the Veteran was awarded a 100 percent combined disability rating, effective August 10, 2012.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) (West 2002) by having an "additional" disability of 60 percent or more ("housebound" rate).  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley, 22 Vet. App. at 293.  This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a 100 percent schedular disability rating for any one service-connected disability.  Rather the 100 percent disability rating assigned from August 10, 2012 is based on the combined ratings of multiple service-connected disabilities.  As such, the period on appeal for entitlement to a TDIU is limited from December 18, 2008 (the date of claim for service connection for diabetes mellitus type II) to August 10, 2012 (the date the Veteran was assigned a 100 percent combined disability rating) and the issue of entitlement to a TDIU from August 10, 2012 is rendered moot.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Pursuant to the November 2013 Board remand instructions, the Veteran was scheduled for a Board hearing.  In June 2014, the Veteran testified at a Board videoconference hearing at the local RO in Louisville, Kentucky, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  As such, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition. 

VA treatment records and a VA examination report (conducted in connection with the claim for service connection for posttraumatic stress disorder (PTSD) that was denied by the RO in a June 2014 rating decision) dated after the June 2013 supplemental statement of the case (the most recent statement of the case) have been associated with the claims file.  While the June 2013 supplemental statement of the case does not include review of this evidence, the issue on appeal focuses only on entitlement to a TDIU for the period from December 18, 2008 and August 10, 2012.  As the current issue on appeal does not involve any question as to Veteran's current ability to obtain and sustain gainful employment, this evidence is of no probative value and the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of these VA treatment records and the VA examination report in the first instance.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the period from December 18, 2008 to August 10, 2012, the Veteran's service-connected disabilities have had a combined disability rating of 90 percent, with at least one service-connected disability rated 40 percent disabling.

2.  For the period from December 18, 2008 to August 10, 2012, the service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the period from December 18, 2008 to August 10, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is granting a TDIU, which constitutes a full grant of this issue; therefore, no further discussion regarding VCAA notice or assistance duties is required.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R.          §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. 
§ 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  Instead, the Board must first refer any claim that meets the criteria for referral for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to his service-connected disabilities.  In an August 2009 notice of disagreement, the Veteran contended that his bilateral upper and lower extremity peripheral neuropathy significantly impairs daily activity and function.  In a December 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that the service-connected diabetes and ischemic heart disease had prevented him from securing or following any substantially gainful occupation since June 2008.  The Veteran contended that he left his last employment due to the service-connected disabilities.  

In a December 2010 written statement, the Veteran contended that, if his medical condition was reviewed by any employer, he would not be employable.  In an August 2012 substantive appeal (VA Form 9), the Veteran contended that the service-connected disabilities are severe, the diabetes mellitus and neuropathy continue to worsen, and his daily medications prevent him from working.  In an October 2012 written statement, the Veteran contended that he has been unable to sustain or obtain any form of gainful employment since June 2008.     

Since December 18, 2008, the Veteran's service-connected disabilities have had a combined disability rating of 90 percent with at least one service-connected disability rated as 40 percent disabling.  For the purposes of one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).  For the entire period on appeal, service connection has been established for diabetes mellitus type II, rated as 20 percent disabling; carpal tunnel syndrome of the right upper extremity to include peripheral neuropathy associated with diabetes mellitus type II, rated as 30 percent disabling; carpal tunnel syndrome of the left upper extremity to include peripheral neuropathy associated with diabetes mellitus type II, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II, rated as 10 percent disabling; and peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II, rated as 10 percent disabling, with a combined disability rating of 60 percent.  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities rendered him unable to secure (obtain) or follow (maintain) substantially gainful employment.  January and July 2009 VA examination reports note that the Veteran was not currently employed due, in part, to medical problems of coronary artery disease with angioplasty and heart problems.  

In a December 2010 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that the highest educational level he achieved was four years of high school, he underwent CDL (commercial driver's license) training from October to November 2005 before he was too disabled to work, and did not have any other education or training after becoming too disabled to work.  In a December 2010 written statement, the Veteran reported that he medically retired from the U.S. Postal Service because of ischemic heart disease.  The Veteran reported he subsequently obtained a commercial driver's license, but had to resign from driving due to numbness in his legs and hands that caused him to get into vehicular accidents.  See also May 2011, November 2012, and December 2013 written statements.

At the January 2011 VA examination, the Veteran reported that he was currently unemployed (having previously worked as a truck and van driver in 2007) because of numbness in the feet and hands.  The VA examiner opined that the (1) service-connected diabetes mellitus type II would have a moderate negative effect on employment of a physical nature due to risk of hypoglycemia with increased physical activity; (2) service-connected ischemic coronary artery disease would have a moderately severe negative effect on employment of a physical nature due to fatigue and chest pain with exertion; (3) service-connected bilateral upper and lower extremity peripheral neuropathy and bilateral upper extremity carpal tunnel syndrome would have a moderate negative effect on employment of a physical nature due to decreased sensation in the feet resulting in a greater risk of falling and difficulty lifting and carrying; and (4) chronic labyrinthitis (dizziness) would have a moderate negative effect on employment of a physical nature due to greater risk of loss of balance.  The VA examiner opined that the diabetes mellitus, ischemic coronary artery disease, bilateral upper and lower extremity peripheral neuropathy, bilateral upper extremity carpal tunnel syndrome, and chronic labyrinthitis would have a minimal negative effect on sedentary employment.

At the January 2011 and August 2012 VA audiological examinations, the VA examiners opined that the service-connected bilateral hearing loss would create a difficult work situation if the Veteran were in a position of communicating in a noisy work environment or in a situation where he was required to communicate over the telephone.  The VA examiners opined that the current bilateral hearing loss and tinnitus should not impact the Veteran's ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable.  On a February 2011 Request for Employment Information in Connection with Claim for Disability Benefits (VA Form 21-4192), the Veteran's last employer indicated that the Veteran voluntary resigned from his employment as a bus driver in June 2008.

At an August 2012 VA examination, the Veteran reported that he retired as a Clerk from the U.S. Postal Service in 2000 due to a heart condition and that he drove a truck from 2006 to 2007, but had to quit due to neuropathy in the hands and feet.  The VA examiner opined that the diabetes mellitus type II would have a moderate impact on the Veteran's ability to perform physical employment and mild impact on his ability to perform sedentary employment due to potential of hypoglycemia with insulin use, fatigue, and the potential to be denied employment based on insulin dependency (such as a truck driver).  The VA examiner opined the ischemic coronary artery disease would have moderate to severe impact on the Veteran's ability to perform physical employment and none to mild impact on the ability to perform sedentary employment due to shortness of breath with moderate exertion and fatigue.  

The August 2012 VA examiner opined that the dizziness would have a moderate impact on the Veteran's ability to perform physical employment due to potential for loss of balance and falling which would impact climbing, increased standing, and walking.  The VA examiner opined that the bilateral upper extremities carpal tunnel syndrome would have moderate impact on the Veteran's ability to perform physical employment and mild to moderate impact on the ability to perform sedentary employment due to decreased strength, dexterity, sensation, and burning/stinging/tingling that would impair lifting, repetitive motion, and fine motor skills.  The VA examiner opined that the bilateral lower extremity peripheral neuropathy would have moderate to severe impact on the Veteran's ability to perform physical employment and mild impact on his ability to perform sedentary employment due to decreased sensation, tingling/burning/stinging, which would impair increased walking, standing, climbing, and long distance driving. 

At the June 2014 Board hearing, the Veteran testified that, following his medical separation from the U.S. Postal Service in 1999, he participated in a vocational rehabilitation program to transition from performing a job that required physical labor to more sedentary employment.  The Veteran testified that he obtained a commercial driver's license in 2004 or 2005 and that he drove a bus for a few months in 2008, but was incapable of sustaining this sedentary employment due to his service-connected disabilities, specifically the bilateral upper and lower extremity peripheral neuropathy and dizziness.  The Veteran testified that he is incapable of performing physical or sedentary work based on his (service-connected) heart disease, diabetes-related problems, and dizziness.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in the Veteran's favor, for the period from December 18, 2008 to August 10, 2012, the Board finds that the Veteran's service-connected disabilities, render him essentially unemployable, regardless of occupation; thus, the Board finds that TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

TDIU from December 18, 2008 to August 10, 2012 is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


